EXHIBIT 4.15 PLEDGE SUPPLEMENT This PLEDGE SUPPLEMENT, dated as of January 31, 2011 (this “Pledge Supplement”), is delivered by KANSAS STAR CASINO, LLC, a Kansas limited liability company (the “Grantor”), pursuant to the Pledge and Security Agreement, dated as of August 6, 2009 (as amended, restated, supplemented or otherwise modified from time to time, the “Security Agreement”), among DIAMOND JO, LLC, a Delaware limited liability company, DIAMOND JO WORTH, LLC, a Delaware limited liability company, PENINSULA GAMING, LLC, a Delaware limited liability company (“PGL”), PENINSULA GAMING CORP., a Delaware corporation (“PGC”), THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability company, BELLE OF ORLEANS, L.L.C., a Louisiana limited liability company, the other Grantors from time to time party thereto and U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent.Capitalized terms used herein not otherwisedefined herein shall have the meanings ascribed thereto in the Security Agreement. WHEREAS, PGL and PGC, as co-issuers, the subsidiaries of PGL party thereto as guarantors (the “Guarantors”), and U.S. Bank National Association, as trustee, are parties to that certain Indenture, dated as of August 6, 2009 (as amended, restated, supplemented or otherwise modified from time to time, the “Indenture”), and, in connection with the Indenture, PGL, PGC and the Guarantors entered into the Security Agreement; WHEREAS, the Indenture requires the Grantor to become a party to the Security Agreement; and WHEREAS, the Grantor has agreed to execute and deliver this Pledge Supplement in order to become a party to the Security Agreement. NOW, THEREFORE, IT IS AGREED THAT: By executing and delivering this Pledge Agreement, the Grantor hereby (a) becomes a party to the Security Agreement as a Grantor thereunder with the same force and effect as if originally named therein as a Grantor and, without limiting the generality of the foregoing, hereby expressly assumes all obligations and liabilities of a Grantor thereunder and (b) confirms the grant to the Collateral Agent set forth in the Security Agreement of, and does hereby grant to the Collateral Agent, a security interest in and continuing lien on all of the Grantor’s right, title and interest in, to and under all Collateral to secure the Secured Obligations, in each case whether now or hereafter existing or in which the Grantor now has or hereafter acquires an interest and wherever the same may be located.The Grantor represents and warrants that (i) each of the representations and warranties contained in Section 5 of the Security Agreement is true and correct on and as of the date hereof (after giving effect to this Pledge Supplement) as if made on and as of such date and (ii) the attached Supplements to Schedules accurately and completely set forth all additional information required to be provided pursuant to the Security Agreement and hereby agrees that such Supplements to Schedules shall constitute part of the Schedules to the Security Agreement. THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST). [Signature Page Follows] NEWYORK 7982923 (2K) IN WITNESS WHEREOF, the Grantor has caused this Pledge Supplement to be duly executed and delivered by its duly authorized officer as of the date first written above. KANSAS STAR CASINO, LLC Date By: /s/Natalie Schramm Name: Natalie Schramm Title: Chief Financial Officer NEWYORK 7982923 (2K) Peninsula Gaming Kansas Star Casino, LLC- Pledge Supplement | NY\1764938.2|| SUPPLEMENT TO SCHEDULE 5.1 TO PLEDGE AND SECURITY AGREEMENT Additional Information: GENERAL INFORMATION (A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief Executive Office/Sole Place of Business and Organizational Identification Number of the Grantor: Full Legal Name Type of Organization Jurisdiction of Organization Chief Executive Office/Sole Place of Business (or Residence if Grantor is a Natural Person) Organization Identification Number Kansas Star Casino, LLC Limited liability company Kansas 600 Star Brewery Dr. Ste 110 Dubuque, IA 52001 (B)Other Names (including any Trade Name or Fictitious Business Name) under which the Grantor currently conducts business: Full Legal Name Trade Name Kansas Star Casino, LLC Kansas Star Casino (C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole Place of Business and Corporate Structure of the Grantor within past five years:None. (D)Agreements pursuant to which the Grantor is bound as debtor within past five years:None. NEWYORK 7982923 (2K) SUPPLEMENT TO SCHEDULE 5.2 TO PLEDGE AND SECURITY AGREEMENT COLLATERAL IDENTIFICATION I.INVESTMENT RELATED PROPERTY (A) Pledged Debt:None. (B) Securities Accounts: Grantor Name and Address of Securities Intermediary Account Number Account Name Kansas Star Casino, LLC Wells Fargo Brokerage Services, LLC 608 Second Avenue Minneapolis, MN 55479 Securities Account (C) Deposit Accounts: Grantor Name and Address of Depositary Bank Account Number Account Name Kansas Star Casino, LLC American Trust P.O. Box 938 Dubuque, IA 52004 Checking Account Kansas Star Casino, LLC American Trust P.O. Box 938 Dubuque, IA 52004 Money Market Account (D) Commodity Contracts and Commodities Accounts:None. II.INTELLECTUAL PROPERTY (A) Copyrights:None. (B) Copyright Licenses:None. (C) Patents:None. (D) Patent Licenses:None. (E) Trademarks:None. (F) Trademark Licenses:None. (G) Trade Secret Licenses:None. III.COMMERCIAL TORT CLAIMS None. IV.LETTER OF CREDIT RIGHTS None. V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL None. VI.TIMBER TO BE CUT None. VII.JUDGMENTS None. NEWYORK 7982923 (2K) SUPPLEMENT TO SCHEDULE 5.4 TO PLEDGE AND SECURITY AGREEMENT UCC FINANCING STATEMENTS Grantor Filing Jurisdiction Kansas Star Casino, LLC Kansas Secretary of State NEWYORK 7982923 (2K) SUPPLEMENT TO SCHEDULE 5.5 TO PLEDGE AND SECURITY AGREEMENT LOCATIONS OF EQUIPMENT AND INVENTORY None. NEWYORK 7982923 (2K)
